Exhibit 10.81

 

RESTRICTED STOCK UNIT AWARD CERTIFICATE

 

Non-transferable

 

GRANT TO

 

[NAME OF GRANTEE]

(“Grantee”)

 

by HomeBanc Corp. (the “Company”) of

 

[NUMBER OF RSUs]

 

restricted stock units convertible into shares of its common stock, par value
$0.01 per share (the “Units”),

 

pursuant to, and subject to the provisions of, the HomeBanc Corp. Amended and
Restated 2004 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth on page 2 hereof. By accepting the Units, Grantee shall be
deemed to have agreed to the terms and conditions set forth in this Certificate
and the Plan.

 

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Units shall vest (become non-forfeitable) in accordance
with the following schedule:

 

Continued Employment

after Grant Date

--------------------------------------------------------------------------------

 

Percent of Units Vested

--------------------------------------------------------------------------------

Less than 1 Year

  0%

1 Year

  25%

2 Years

  50%

3 Years

  75%

4 Years

  100%

 

IN WITNESS WHEREOF, HomeBanc Corp. has caused this Certificate to be executed as
of the Grant Date, as indicated below.

 

HOMEBANC CORP. By:  

 

--------------------------------------------------------------------------------

Its:   Authorized Officer

 

 

Grant Date:                     , 2005



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Grant of Units. HomeBanc Corp. (the “Company”) hereby grants to the Grantee
named on page 1 hereof (“Grantee”), subject to the restrictions and the terms
and conditions set forth in the HomeBanc Corp. Amended and Restated 2004
Long-Term Incentive Plan (the “Plan”) and in this award certificate (this
“Certificate”), the number of restricted stock units indicated on page 1 hereof
(the “Units”) which represent the right to receive an equal number of shares of
the Company’s $0.01 par value common stock (“Stock”) on the terms set forth in
this Certificate. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan.

 

2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):

 

  (a) as to the percentages of the Units specified on page 1 hereof, on the
respective dates specified on page 1 hereof, or

 

  (b) the termination of Grantee’s termination of employment from the Company or
any Affiliate due to death, Disability, or Retirement, or

 

  (c) the termination of Grantee’s employment from the Company or any Affiliate
without Cause within two years following a Change of Control.

 

If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b) or (c) above, Grantee shall forfeit all right,
title and interest in and to the Units as of the date of such termination and
the Units will be reconveyed to the Company without further consideration or any
act or action by Grantee.



 

3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in Paragraph 2 above, or deferred as provided in Paragraph 4 below,
the Units will be converted to actual shares of Stock on Vesting Date. Stock
certificates evidencing the conversion of Units into shares of Stock will be
registered on the books of the Company in Grantee’s name as of the Vesting Date
and delivered to Grantee as soon as practical thereafter. If Grantee elects to
defer payment of the shares of Stock as provided in Paragraph 4, the shares of
Stock shall be issued as set forth in the deferral election form properly filed
by Grantee with the Company.

 

4. Deferral Election. If permitted by the Committee, Grantee may elect with
respect to any or all of the Units to defer delivery of the shares of Stock that
would otherwise be due on the Vesting Date until a designated later time. If
such deferral election is permitted and made, the Committee shall, in its sole
discretion, establish the rules and procedures for such payment deferrals.

 

5. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the Stock while the Units are outstanding, a cash account shall
be established for Grantee under the Plan, and such cash account shall be
credited with an amount equal to the dollar amount or fair market value of such
dividends or distributions with respect to that number of shares of Stock then
underlying the Units immediately prior to such dividend or distribution. Any
balance credited to such cash account shall be subject to the same forfeiture
restrictions, restrictions on transferability, and deferral terms as apply to
the Units with respect to which it was credited. Upon conversion of the Units
into shares of Stock at the Vesting Date or any applicable deferral termination
date, the applicable portion of such cash account shall be paid to Grantee.

 

6. Changes in Capital Structure. The provisions of Article 14 of the Plan shall
apply to this award and are incorporated herein by reference. Without limiting
the foregoing, in the event the Stock shall be changed into or exchanged for a
different number or class of shares of stock or securities of the Company or of
another company, whether through reorganization, recapitalization, statutory
share exchange, reclassification, stock split-up, combination of shares, merger
or consolidation, or otherwise, there shall be substituted for each share of
Stock then underlying a Unit subject to this Certificate the number and class of
shares into which each outstanding share of Stock shall be so exchanged.

 

7. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, hypothecated or otherwise encumbered to or in favor of any party other
than the Company or an Affiliate, or be subjected to any lien, obligation or
liability of Grantee to any other party other than the Company or an Affiliate.
Unvested Units are not assignable or transferable by Grantee. Vested Units are
not assignable or transferable by Grantee other than by will or the laws of
descent and distribution or pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code; but the Committee may permit other
transfers.

 

8. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in employment of the Company or any
Affiliate.

 

9. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Units first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.

 

10. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

 

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

 

12. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

 

13. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

 

14. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to HomeBanc Corp., 2002 Summit Boulevard, Suite 100, Atlanta, Georgia,
Attn: Secretary, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.